--------------------------------------------------------------------------------

Exhibit 10.35

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 
          AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of the 31st day of
March, 2008, by and between Benihana Inc., a Delaware corporation (the
“Company”) and Juan C. Garcia (“Executive”).
 
R E C I T A L S :
 
          Executive, pursuant to an election by the Company’s Board of Directors
on March 23, 2007, is, and has been since April 2, 2007, employed by the Company
as its President and Chief Operating Officer. Executive is employed by the
Company pursuant to the terms and conditions of the Amended and Restated
Employment Agreement dated as of the 18th day of June, 2007 (the “Employment
Agreement”). The Company is desirous of continuing the employment of Executive
in such capacity and Executive is desirous of continuing to be employed by the
Company in such capacity on the terms and conditions hereinafter set forth.
 
          Certain revisions to the Employment Agreement have been necessitated
by the enactment of Section 409A of the Internal Revenue Code, as amended (the
“Code”) and the final Treasury Regulations promulgated thereunder. As a result,
the Company and Executive have agreed to amendments to the Employment Agreement
and to the restatement of the Employment Agreement, as so amended, as set forth
in its entirety herein.
 
          NOW, THEREFORE, the Employment Agreement is hereby amended and
restated in its entirety as follows:
 
          1.          Engagement and Term. The Company hereby continues to
employ Executive and Executive hereby accepts such continued employment by the
Company on the terms and conditions set forth herein, for a period commencing on
April 2, 2007 (the “Effective Date”), and ending, unless sooner terminated in
accordance with the provisions of Section 4 hereof, on March 31, 2010 (the
“Employment Period”).
 
          2.          Scope of Duties. Executive shall be employed by the
Company as its President and Chief Operating Officer. In such capacity,
Executive shall have such authority, powers and duties as are customarily
attendant upon such position. If elected or appointed, Executive shall also
serve, without additional compensation, in one or more offices and, if and when
elected, as a director of the Company or any subsidiary or affiliate of the
Company, provided that his duties and responsibilities are not inconsistent with
those pertaining to his position as an executive. Executive shall faithfully
devote his full business time and efforts so as to advance the best interests of
the Company. During the Employment Period, Executive shall not be engaged in any
other business activity, whether or not such business activity is pursued for
profit or other pecuniary advantage, unless same is only incidental and is in no
way, directly or indirectly, competitive with, or opposed to the best interests
of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
          3.          Compensation.
 
                       3.1.          Basic Compensation. In respect of services
to be performed by Executive during the Employment Period, the Company agrees to
pay Executive an annual salary at the rate of Two Hundred Fifty Thousand Dollars
($250,000) for the portion of the Employment Period that is prior to March 31,
2008 and at the rate of Two Hundred Seventy-One Thousand Dollars ($271,000)
thereafter as may be increased pursuant to this Agreement (“Basic
Compensation”), payable in accordance with the Company’s customary payroll
practices for executive employees. In addition to the cost of living adjustment
set forth in Section 3.5, Executive shall be entitled to any discretionary
increments in the Basic Compensation as shall be determined from time to time by
the Board of Directors of the Company.
 
                       3.2.          Bonus Arrangements. Executive shall be
entitled to participate in any performance-based bonus plan or other bonus
arrangements maintained by the Company for its executive employees as determined
by the Company’s Compensation and Stock Option Committee. In the event the
Company does not maintain such a plan or arrangement, Executive will be eligible
for such discretionary bonuses as may be determined from time to time by the
Compensation and Stock Option Committee of the Board of Directors of the
Company. In addition to the foregoing, Executive shall be entitled to receive a
performance-based bonus of up to twenty-five percent (25%) of Basic
Compensation, as determined by the Company’s Compensation and Stock Option
Committee and Chief Executive Officer, at the end of each fiscal year of service
based upon Executive’s performance including, without limitation, consideration
of the following criteria: the Company’s actual results of operations compared
with the Company’s business plan as adopted by the Company’s Board of Directors;
restaurant development; and management retention. Any such bonus will be payable
in accordance with the terms of such bonus plan or arrangement or, if there is
no such plan or arrangement, within 2½ months after the end of the fiscal year
of the Company to which it relates but in no event later than the end of the
calendar year in which such fiscal year ends.
 
                       3.3.          Stock Options. Executive will be eligible
to receive stock options under the Company’s stock option plans at the
discretion of the Compensation and Stock Option Committee of the Board of
Directors of the Company in accordance with policies existing at the time of
such grants.

 
 

--------------------------------------------------------------------------------

 
 
                       3.4.      Other Benefits.

       
           (a)          During the Employment Period, Executive shall be
entitled to participate, at the Company’s expense, in the major medical health
insurance plan, and all other health, insurance or other benefit plans
applicable generally to executive officers of the Company.
     
           (b)          During the Employment Period, Executive will be entitled
to paid vacations and holidays consistent with the Company’s policy applicable
to executives generally. All vacations shall be scheduled at the mutual
convenience of the Company and Executive.

 
                       3.5.      Cost of Living Adjustments. The Basic
Compensation shall be increased by an amount established by reference to the
Consumer Price Index for Urban Wage Earners and Clerical Workers, New York, New
York- Northern New Jersey area published by the Bureau of Labor Statistics of
the United States Department of Labor (the “Consumer Price Index”). The base
period shall be the month ended December 31, 2007 (the “Base Period”). If the
Consumer Price Index for the month of December in any year, commencing in 2008,
is greater than the Consumer Price Index for the Base Period, Basic Compensation
shall be increased, commencing on April 1 of the next following year, to the
amount obtained by multiplying Basic Compensation by a fraction, the numerator
of which is the Consumer Price Index for the month of December of the year in
which such determination is being made and the denominator of which is the
Consumer Price Index for the Base Period.
 
                       3.6       No Designation of Year. In no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.
 
          4.          Term of Employment. The provisions of Section 1 of this
Agreement notwithstanding, the Company may terminate this Agreement and
Executive’s employment hereunder in the manner and for the causes hereinafter
set forth, in which event the Company shall be under no further obligation to
Executive other than as specifically provided herein:

       
           (a)          If Executive is absent from work or otherwise
substantially unable to assume his normal duties for a period of sixty (60)
successive days or an aggregate of ninety (90) business days during any
consecutive twelve-month period during the Employment Period because of physical
or mental disability, accident, illness, or any other cause other than vacation
or approved leave of absence, the Company may thereupon, or any time thereafter
while such absence or disability still exists, terminate the employment of
Executive hereunder upon ten (10) days’ written notice to Executive.
     
           (b)          In the event of the death of Executive during the
Employment Period, this Agreement shall automatically terminate on the date
thereof.


 
 

--------------------------------------------------------------------------------

 
 

       
            (c)          If Executive materially breaches or violates any
material term of his employment hereunder, or commits any criminal act or an act
of dishonesty or moral turpitude, in the reasonable judgment of the Company’s
Board of Directors, then the Company may, in addition to other rights and
remedies available at law or equity, immediately terminate this Agreement upon
written notice to Executive with the date of such notice being the termination
date and such termination being deemed for “cause.”
     
            (d)          In the event Executive’s employment is terminated by
reason of the provisions of subparagraph (a) or (b) of this Section 4, then in
such event, the Company shall pay to Executive, if living, or to such other
person or persons as Executive may from time to time designate in writing as the
beneficiary of such payment, the Basic Compensation then in effect for the three
month period following such termination in accordance with its regular payroll
practices, and the Company shall have no further obligation with respect to the
payment of Basic Compensation hereunder. Notwithstanding the foregoing, if any
securities of the Company are publicly traded on an “established securities
market” and Executive is a “specified employee” (as such terms are defined in
Section 409A of the Code and the regulations thereunder) at the time of any
termination of Executive’s employment by reason of the provisions of
subparagraph (a) of this Section 4, then the amount due to Executive hereunder
on account of a termination of employment under such subparagraph (a) shall
instead be paid to Executive in a lump sum and without interest on the date that
is six months plus one day after such termination of employment but only if such
delay shall be necessary to prevent any accelerated or additional tax under
Section 409A of the Code.
     
            (e)          In the event (1) Executive’s employment is terminated
by the Company during the Employment Period (i) other than by reason of the
provisions of subparagraph (a), (b) or (c) of this Section 4 or (ii) following a
“Change in Control” as described in Section 5 hereof, and (2) any securities of
the Company are publicly traded on an “established securities market” and
Executive is a “specified employee” (as such terms are defined in Section 409A
of the Code and the regulations thereunder) at the time of such termination of
employment, then the amount, if any, that the Company may pay to Executive (as a
result of the Company’s termination of Executive’s employment) prior to the date
that is six months plus one day from the date of such termination (the “Delayed
Payment Date”) shall not exceed the lesser of (A) two times Executive’s Basic
Compensation for the calendar year preceding the termination, or (B) two times
the amount specified in Section 401(a)(17) of the Code for the calendar year of
such termination, but only to the extent and in the event that such limitation
is necessary to prevent any accelerated or additional tax under Section 409A of
the Code, and any excess shall be paid to Executive, without interest, on the
Delayed Payment Date. Executive acknowledges that any payments to be made to
Executive upon termination of employment may be made only in connection with a
“separation from service” as determined under Section 409A of the Code (if in
effect at the time of such termination of employment).

 

--------------------------------------------------------------------------------


 
          5.          Change in Control.
 
                       5.1.           In the event at any time during the
Employment Period, a majority of the Board of Directors is composed of persons
who are not “Continuing Directors,” as hereinafter defined, and thereafter
Executive’s employment is terminated by the Company other than for one of the
reasons set forth in subparagraphs (a), (b) or (c) of Section 4 hereof,
Executive shall not be obligated to seek employment to mitigate his damages, if
any, to which he may be entitled by reason of the Company’s breach of this
Agreement.
 
                       5.2.           “Continuing Directors” shall mean (i) the
directors of the Company at the close of business on April 2, 2007 and (ii) any
person who was or is recommended to (A) succeed a Continuing Director by the
Company’s Nominating Committee or (B) become a director as a result of an
increase in the size of the Board by a majority of the Continuing Directors then
on the Board.
 
          6.          Disclosure of Confidential Information and Covenant Not to
Compete. Executive agrees that his primary loyalty will be to the Company.
Executive acknowledges that the Company possess confidential information,
know-how, customer lists, purchasing, merchandising and selling techniques and
strategies, and other information used in its operations of which Executive will
obtain knowledge, and that the Company will suffer serious and irreparable
damage and harm if this confidential information were disclosed to any other
party or if Executive used this information to compete against the Company.
Accordingly, Executive hereby agrees that except as required by Executive’s
duties to the Company, Executive without the consent of the Company’s Board of
Directors shall not at any time during or after the term of this contract
disclose or use any secret or confidential information of the Company,
including, without limitation, such business opportunities, customer lists,
trade secrets, formulas, techniques and methods of which Executive shall become
informed during his employment, whether learned by him as an executive of the
Company, as a member of the Board of Directors or otherwise, and whether or not
developed by Executive, unless such information shall be or become public
knowledge other than as a result of Executive’s direct or indirect disclosure of
the same.

 
 

--------------------------------------------------------------------------------

 
 
          Executive further agrees that for a period of two years following the
termination of Executive’s employment, except as a result of the breach by the
Company of any material term or condition hereof, Executive will not, directly
or indirectly, alone or with others, individually or through or by a corporate
or other business entity in which he may be interested as a partner,
shareholder, joint venturer, officer or director or otherwise, engaged in the
United States in any “business which is competitive with that of the Company or
any of its subsidiaries” as hereinafter defined; provided, however, that the
foregoing shall not be deemed to prevent the ownership by Executive of up to
five percent of any class of securities of any corporation which is regularly
traded on any stock exchange or over-the-counter market. For the purpose of this
Agreement, a “business which is competitive with the business of the Company or
any of its subsidiaries,” shall include only the operation of franchise
restaurants selling Japanese, or other Asian food, or restaurants of a type then
being operated by the Company or any of its subsidiaries.
 
          7.          Reimbursement of Expenses; Use of Automobile. The Company
shall further pay directly, or reimburse Executive, for all other reasonable and
necessary expenses and disbursements incurred by him for and on behalf of the
Company in the performance of his duties during the Employment Period upon
submission of vouchers or other evidence thereof in accordance with the
Company’s usual policies of expense reimbursement. During the Employment Period,
Executive shall receive an allowance of $300 per month for automobile expenses,
including the lease costs or purchase price, gasoline, oil and garaging.
 
          8.          Miscellaneous Provisions.
 
                       8.1.          Section headings are for convenience only
and shall not be deemed to govern, limit, modify or supersede the provisions of
this Agreement.
 
                       8.2.          This Agreement is entered into in the State
of Florida and shall be governed pursuant to the laws of the State of Florida.
If any provision of this Agreement shall be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, the remaining provisions
hereof shall continue to be fully effective.
 
                       8.3.          This Agreement contains the entire
agreement of the parties regarding this subject matter. There are no
contemporaneous oral agreements, and all prior understandings, agreements,
negotiations and representations are merged herein.

 
 

--------------------------------------------------------------------------------

 
 
                       8.4.         This Agreement may be modified only by means
of a writing signed by the party to be charged with such modification.
 
                       8.5.          Notices or other communications required or
permitted to be given hereunder shall be in writing and shall be deemed duly
given upon the receipt by the party to whom sent at the respective addresses set
forth below or to such other address as any party shall hereafter designate to
the other in writing delivered in accordance herewith:

       
If to the Company:
         
Benihana Inc.
   
8685 Northwest 53rd Terrace
   
Miami, Florida 33166-0120
   
Attention: Chief Executive Officer
       
If to Executive:
         
Juan C. Garcia
   
c/o Benihana Inc.
   
8685 Northwest 53rd Terrace
   
Miami, Florida 33166-0120

 
                       8.6.         This Agreement shall inure to the benefit
of, and shall be binding upon, the Company, its successors and assigns,
including, without limitation, any entity that may acquire all or substantially
all of the Company’s assets and business or into which the Company may be
consolidated or merged. This Agreement may not be assigned by Executive.
 
                       8.7.         This Agreement may be executed in separate
counterparts, each of which shall constitute the original thereof.
 
                       8.8.         This Agreement supersedes and replaces all
previous Employment Agreements between the Company and Executive.
 
          IN WITNESS WHEREOF, the parties have set their hands as of the date
first above written.

         
BENIHANA INC.
         
By:
/s/ Joel A. Schwartz    
Name: Joel A. Schwartz
 
Title: Chief Executive Officer
      /s/ Juan C. Garcia    
Juan C. Garcia
 